         Case 1:20-cv-10543-MKV Document 13 Filed 03/11/21 Page 1 of 1



                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 JENISA ANGELES,
                                                                            DATE FILED: 3/11/2021
                                Plaintiff,
                                                                     1:20-cv-10543-MKV
                        -against-
                                                                  ORDER OF DISMISSAL
 COLUMBIA RIVER KNIFE & TOOL COMPANY,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 12]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the Parties are unable to memorialize their agreement

in writing and the application to restore the action is made by April 12, 2021. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc.

v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __    ____________
                                                                       __________
                                                                       __      ____
                                                                                  _ ______
                                                                                        ____
                                                                                         ___
                                                                                           ___
Date: March 11, 2021                                  MARY YKKAY    VYSKOCIL
                                                               AY VYSYSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
